internal_revenue_service uil index nos number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom it a - plr-107734-99 date date attn re late filing of form_8716 ein legend officer date a date b date c specific dollar_figureamount dear this is in response to a request filed on behalf of the above-named taxpayer regarding the late filing of a form_8716 election to have a tax_year other than a required tax_year the taxpayer has requested an extension of time for making this election under authority contained in sec_301_9100-3 of the procedure and administration regulations the information submitted indicates that the taxpayer a limited_liability corporation organized on is treated for federal_income_tax purposes as a partnership the taxpayer's form_8716 was due_date b but was not filed however the information furnished shows that the taxpayer intended to comply with the requirements of sec_444 of the internal_revenue_code and engaged a firm of qualified_tax professionals to ensure a proper filing due to an error or misunderstanding on the part of the tax professionals the taxpayer did not file form_8716 the error was not due to any lack of due diligence or prompt action on the part of the taxpayer sec_1_444-3t of the temporary income_tax regulations provides among other requirements that form_8716 must be filed with the appropriate service_center by the earlier of i the 15th day of the fifth month following the month that includes the first day of the taxable_year for which the election will first be effective or ii the due_date without regard to extensions of the income_tax return resulting from the sec_444 election sec_301_9100-1 sets forth rules respecting the granting of extensions of time for making certain elections under these rules the commissioner in his or her discretion may grant a reasonable extension of time to make a regulatory election under subtitle a provided the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections including elections to use other than the required tax_year under sec_444 if the provisions of sec_301_9100-2 do not apply to the taxpayer's situation as in this case the provisions of sec_301_9100-3 may apply sec_301_9100-3 sets forth standards that the commissioner will employ when determining whether to grant discretionary relief in situations that do not meet the requirements of sec_301_9100-2 these standards are whether the taxpayer acted reasonably and in good_faith in the matter and whether the granting of relief will prejudice the interests of the government generally a taxpayer will be deemed to have acted reasonably and in good_faith where the taxpayer reasonably relied on a qualified_tax professional and that professional failed to make or advise the taxpayer to make the election at issue the information and representations furnished by the taxpayer and its qualified_tax professionals establish that the taxpayer acted reasonably and in good_faith in this matter furthermore we have determined that granting relief in this case will not prejudice the interests of the government within the meaning of sec_301_9100-3 accordingly under sec_301_9100-3 the taxpayer is granted an extension of time to file form_8716 to adopt a taxable_year ending date c the taxpayer ha sec_45 days from the date of this letter to file the following items with the service_center form_8716 copy of this letter_ruling and a check for the amount of the payment required under sec_1_7519-1t sec_1_7519-1t provides in relevant part that for each taxable_year that a partnership has an election under sec_444 in effect the partnership must i file a return as provided in sec_1_7519-2t and ii make any required_payment as provided in sec_1_7519-2t we understand that on or about date the service_center issued a refund check to the taxpayer in the amount of dollar_figure representing amounts that the taxpayer had paid with its forms required_payment or refund under sec_7519 to comply with sec_1 1t a the taxpayer may return the federal government’s uncashed check if the amount of the required_payment does not exceed this ruling is limited to the filing of form_8716 except to the extent specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transaction under the provisions of any other sections of the code or regulations that may be applicable thereto a copy of this letter_ruling is being sent to the taxpayer's district_director in accordance with the provisions of a power_of_attorney currently on file with this office the original of this letter_ruling is being sent to the taxpayer's authorized representative and a copy is being sent to the taxpayer this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent by other taxpayers sincerely yours assistant chief_counsel income_tax accounting s irwin a leib by_______________________ irwin a leib deputy assistant chief_counsel enclosures copy of this letter copy for sec_6110 purposes
